Citation Nr: 9926663	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-08 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for glaucoma.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service with the United States Army 
from December 1950 to June 1952 and with the United States 
Air Force from May 1954 to June 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
glaucoma.  


FINDINGS OF FACT

1. The veteran's service medical records contain no finding 
of glaucoma.

2. There is no competent evidence of a nexus between the 
reported glaucoma and service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for glaucoma 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's pre-induction physical examination in October 
1950 noted no abnormalities of the eyes.  Distant vision was 
right 20/50 corrected to 20/20 and left 20/50 corrected to 
20/30.  The veteran's separation physical examination in 
November 1952 noted no abnormalities of the eyes.  Distant 
vision was right 20/200 corrected to 20/30 and left 20/70 
corrected to 20/30.

The veteran's enlistment examination in May 1954 reported a 
diagnosis of myopic astigmatism.  Distant vision was right 
20/70 corrected to 20/20 and left 20/70 corrected to 20/20.  
Physical examination in May 1958 noted no abnormalities 
of the eyes.  Distant vision was right 20/200 corrected to 
20/30 and left 20/200 corrected to 20/25.  

A physical examination in July 1963 noted no abnormalities of 
the eyes.  Distant vision was right 20/70 corrected to 20/20 
and left 20/60 corrected 20/20.  The examiner noted a 
diagnosis of myopia of the left eye.  Ophthalmologic 
consultation in February 1967 reported distant vision of 
right 20/200 corrected to 20/30 and left 20/100 corrected to 
20/40 and near vision of right 20/200 corrected to 20/40 and 
left 20/100 corrected to 20/40.  A diagnosis of astigmatism 
was reported.  

Periodic examination in April 1968 showed distant vision of 
right 20/200 corrected to 20/30 and left 20/200 corrected to 
20/40 and near vision of right 20/200 corrected to 20/30 and 
left 20/100 corrected to 20/30.  A periodic physical 
examination in April 1970 noted no abnormalities of the eyes.  
The veteran's distant vision was right 20/100 corrected to 
20/20 and left 20/200 corrected to 20/30.  Near vision 
was right 20/200 corrected to 20/70 and left 20/100 corrected 
to 20/40.  On ophthalmologic consultation in May 1970, 
diagnoses of astigmatism change and presbyopia were reported.  

The veteran's retirement physical examination in October 1971 
noted no abnormalities of the eyes.  Distant vision was right 
20/200 corrected to 20/25 and left 20/200 corrected to 20/40.  
Near vision was right 20/200 corrected to 20/20 and left 
20/200 corrected to 20/20.  The examiner noted that the 
veteran had worn glasses since before entering service.  

At a VA physical examination in May 1988, the examiner 
reported an assessment of glaucoma, based on outpatient 
optometry report from April 1985.  

The veteran filed an initial claim for VA benefits for 
glaucoma and loss of visual acuity in January 1998.  In his 
notice of disagreement received in March 1998, he stated 
that, during his Army service from December 1950 to November 
1952, he was prescribed glasses and requested that the 
records from this period of service be obtained.  The Board 
notes that the veteran's induction and separation examination 
as well as other records from this period have been obtained 
and are of record.  

By letter dated in May 1998, the Chief of Optometry from the 
VA outpatient clinic stated that glaucoma was an insidious 
disease, whereby the patient loses peripheral vision with 
central vision intact.  Uncorrected visual acuity of 20/60 
correctable to 20/20 is not a definitive criteria to rule-out 
glaucoma.  The patient typically loses peripheral vision 
first as can be documented by visual field plot with the 
central visual field still intact.  The physician concluded 
that a patient could have glaucoma with good central vision.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
those affecting the organic nervous system, are manifested to 
a compensable degree within the initial post-service year, 
service connection may be granted on a presumptive basis.  
38 U.S.C.A. §§  1101, 1112 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

In the instant case, the veteran has submitted evidence of a 
current disability.   Glaucoma was noted on a VA medical 
record in May 1988.  

However, the veteran's service medical records contain no 
diagnoses or opinions of glaucoma or early signs or symptoms 
of such.  In addition, there is no competent evidence of a 
nexus between glaucoma and any incident of his military 
service, including any decrease in visual acuity.  In fact, 
the record does not contain an explicit diagnosis of 
glaucoma.  The May 1998 letter from the VA Chief of Optometry 
merely noted that a patient could have good central visual 
acuity and glaucoma, the physician did not state that the 
veteran's loss of visual acuity during service, or any other 
incident of service, were connected to his diagnosis of 
glaucoma, thirteen years after discharge from service.  
Further, there is no evidence that the veteran's glaucoma was 
manifest to a degree of 10 percent within the initial post-
service year presumptive period.  Without evidence of 
inservice occurrence and competent evidence of a nexus 
between current disability and any incident of service, the 
veteran's claim cannot be well grounded.  


ORDER

Entitlement to service connection for glaucoma is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

